United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 30, 2010 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 2.02 Results of Operations and Financial Condition See Item 7.01 Item 7.01 Regulation FD Disclosure On July 30, 2010 the Company issued its earnings release announcing (i) its unaudited results for the quarter and the nine months ended June 30, 2010; and (ii) the declaration of dividends on its common stock.The text of the release is included in Exhibit 99.1 attached to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated July 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date: July 30, 2010 By: /s/ M. D. Waltermire M. D. Waltermire Chief Financial Officer LACLEDE GAS COMPANY Date:July 30, 2010 By: /s/ M. D. Waltermire M. D. Waltermire Sr. Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press release dated July 30, 2010.
